Per Curiam.
The complaint was dismissed at the end of the plaintiffs’ case on the ground that the plaintiffs had failed to show that the injuries sustained were the result of the accident. This was error. The testimony by plaintiffs’ doctor in answer to the hypothetical question put to him established prima facie the connection between the accident and the injury. The judgment should be reversed and a new trial ordered, with costs to appellants to abide the event. Present — Finch, P. J., Merrell, Martin, Sherman and Townley, JJ. Judgment reversed and a new trial ordered, with costs to the appellants to abide the event.